Citation Nr: 0333621	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-09 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that denied service 
connection for a gastrointestinal condition, on a direct 
basis or as secondary to a service-connected low back 
condition.  


FINDINGS OF FACT

1.  A chronic gastrointestinal disability was not present in 
service or for years later, and it was not caused by any 
incident of service.

2.  A service-connected low back disability (and medication 
taken for that condition) did not cause or permanently worsen 
a gastrointestinal disorder.


CONCLUSIONS OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active service, and it is not proximately due 
to or the result of a service-connected low back disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from May 1987 to January 
1995.  Service medical records show that in September 1991 he 
complained of pain in the middle of the chest; a work-up for 
heart disease was negative.  On a medical history form for 
examination in March 1994, it was noted that he had 
previously been treated for epigastric and chest pain which 
had been found to be noncardiac and was probably 
gastrointestinal (GI).  The objective March 1994 examination 
was negative for a gastrointestinal disorder.  In April 1994, 
he had a vasectomy.

On VA examination in May 1995, left scrotal and inguinal area 
pain was attributed to a recent vasectomy.  The veteran 
denied diarrhea or constipation.

In May 1995, the RO denied service connection for a heart 
condition, claimed as chest pain.  The RO granted service 
connection for a low back disorder (degenerative disc disease 
of the lumbar spine with herniated nucleus pulposus).

VA treatment records from January 1999 show an assessment of 
rule out peptic ulcer disease versus non-steroidal anti-
inflammatory drug gastritis (NSAIDs).   

The veteran filed a claim in January 1999 seeking service 
connection for a gastrointestinal condition.  He claimed he 
had a number of gastrointestinal symptoms (such as chest 
pain, epigastric burning, regurgitation, pain in the middle 
of his sternum, and nausea) due to his service-connected low 
back condition. 

On an upper GI X-ray series performed by VA in September 
1999, there was moderate gastroesophageal reflux with no 
hiatal hernia evident, and moderate spasticity of the 
duodenal bulb, suggesting duodenitis; no definite ulcers were 
evident.  The assessment was gastroesophageal reflux disease 
(GERD) with probable duodenitis, questionably related to 
NSAIDs.  The doctor commented that the veteran was convinced 
that the reflux disease was due to Motrin use despite the 
fact that he had been off the Motrin with no improvement in 
symptoms.  The doctor explained to the veteran that this was 
possible, but the symptoms should have improved by now.  

In an October 1999 note, a private doctor, Dr. Juan A. 
Escobales, stated that the veteran had reflux/duodenitis 
possibly related to Motrin.  

VA treatment records from 2000 through 2002 show findings of 
GERD with complaints after eating, partially controlled by 
medication.  In November 2000, it was noted that he had been 
using Motrin for low back pain, but he said the medication 
had been exacerbating his GERD.  In January 2001, he 
complained of esophageal reflux with intermittent burning 
sensation from the mid-epigastric area to the esophagus after 
eating (and partially controlled on medication).  Impressions 
included mild gastroesophageal reflux with no hiatal hernia 
evident and moderate spasticity of the duodenal bulb 
suggesting duodenitis, but no definite ulcers were evident.  
He was also being treated for back pain, and he related that 
Motrin taken for back pain was exacerbating GERD.  

The veteran testified at an RO hearing in January 2001.  He 
said he had stomach problems which started during active 
service.  He also related the stomach problems to Motrin 
taken for his low back disorder.  

The veteran was given a VA examination in March 2001.  
Diagnoses were mild to moderate chronic nonulcer dyspepsia 
aggravated by NSAIDs.  There was no evidence of GERD or of 
gastric or duodenal ulcers.  In a July 2001 addendum, the 
doctor stated that NSAIDs did not cause the veteran's current 
chronic dyspepsia.   

On treatment in July 2001 for complaints of abdominal pain 
and cramps, the veteran reported that reflux was 
intermittent.  Reflux was noted as being controlled in April 
2002.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a gastrointestinal condition.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained to the extent possible, and a VA examination has 
been provided.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as peptic ulcer disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The service medical records from the veteran's 1987-1995 
active duty show no chronic gastrointestinal condition.  
Peptic ulcer disease is not shown within the presumptive year 
after service.  Years after service, the veteran complained 
of gastrointestinal symptoms, and assessments have included 
such conditions as gastroesophageal reflux and duodenitis.  
The medical evidence does not relate a post-service 
gastrointestinal disorder to service.  As a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The weight of the credible evidence 
demonstrates that a chronic gastrointestinal disability was 
not present in service or for years later, and it was not 
caused by any incident of service.  Direct service connection 
is not warranted.

The veteran also claims secondary service connection for a 
gastrointestinal disorder.  He maintains that medication 
taken for his service-connected low back disorder has led to 
a gastrointestinal condition.  There is some medical evidence 
that an adverse side effect of medication for the low back 
disorder has been gastrointestinal distress at times.  Many 
if not most medications have adverse side effects, but 
usually the side effects go away when the medication is 
adjusted or changed.  Such appears to be the situation here.  
While some of the medical evidence notes the veteran's 
gastrointestinal complaints, which he felt were due to 
medication for a low back disorder, a VA doctor has pointed 
out that a chronic gastrointestinal condition has not 
developed from the low back medication.  Even under the Allen 
theory of secondary service connection by way of aggravation, 
the service-connected condition must result in some lasting 
worsening of a non-service-connected condition.  In the 
instant case, the medical evidence indicates that medication 
taken for the service-connected low back disorder has not 
caused or permanently worsened a gastrointestinal disorder.  
Thus there is no basis for secondary service connection for a 
gastrointestinal condition.

As the preponderance of the evidence is against this claim 
for service connection for a gastrointestinal disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for a gastrointestinal disability is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



